Appeal from an amended judgment of the Supreme Court, Oneida County (James R. Griffith, A.J.), entered June 18, 2012. The amended judgment, inter alia, ordered plaintiff to pay maintenance and child support.
It is hereby ordered that the amended judgment so appealed from is unanimously reversed on the law without costs, plaintiff’s motion to amend the judgment entered January 4, 2011 is denied, and that judgment is reinstated.
Same memorandum as in Meenan v Meenan (103 AD3d 1277 [2013]). Present—Smith, J.E, Peradotto, Lindley, Sconiers and Valentino, JJ.